Case: 20-1382   Document: 86     Page: 1     Filed: 05/06/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    OLAPLEX, INC.,
                 Plaintiff-Cross-Appellant

                            v.

   L’ORÉAL USA, INC., L’ORÉAL USA PRODUCTS,
     INC., L’ORÉAL USA S/D, INC., REDKEN 5TH
                AVENUE NYC, L.L.C.,
                 Defendants-Appellants
                ______________________

       2020-1382, 2020-1422, 2020-1689, 2020-1690
                ______________________

     Appeals from the United States District Court for the
 District of Delaware in No. 1:17-cv-00014-JFB-SRF, Senior
 Judge Joseph F. Bataillon.
                  ______________________

                  Decided: May 6, 2021
                 ______________________

     SANFORD IAN WEISBURST, Quinn Emanuel Urquhart &
 Sullivan, LLP, New York, NY, argued for plaintiff-cross-
 appellant. Also represented by JOSEPH M. PAUNOVICH, Los
 Angeles, CA.

     STEPHEN BLAKE KINNAIRD, Paul Hastings LLP, Wash-
 ington, DC, argued for defendants-appellants. Also repre-
 sented by NAVEEN MODI, JOSEPH PALYS, IGOR VICTOR
Case: 20-1382     Document: 86      Page: 2      Filed: 05/06/2021




 2                            OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 TIMOFEYEV, DANIEL ZEILBERGER; KATHERINE FRENCK
 MURRAY, Browne George Ross O’Brien Annaguey & Ellis
 LLP, Los Angeles, CA.
                 ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     This appeal is from a judgment in favor of plaintiffs
 Liqwd, Inc. and Olaplex LLC against L’Oréal USA, Inc.,
 L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and
 Redken 5th Avenue NYC, LLC (collectively, L’Oréal). The
 causes of action at issue are for (1) infringement of claims
 1 and 10 of U.S. Patent No. 9,498,419 and claims 1, 4, 11–
 16, 19, 20, and 30 of U.S. Patent No. 9,668,954, and (2) mis-
 appropriation of several trade secrets and breach of a non-
 disclosure agreement. A determination of patent infringe-
 ment was made by the district court on summary judg-
 ment, and a jury then found for plaintiffs on patent-validity
 issues and on the two non-patent causes of action and
 awarded damages. L’Oréal appeals on various grounds
 from the liability and damages determinations. Plaintiffs
 (Olaplex, a term that also includes Olaplex, Inc., substi-
 tuted by this opinion) cross-appeal regarding the amount
 of damages.
     With respect to the patent-infringement component of
 the case, prior decisions of this court and of the Patent Trial
 and Appeal Board leave little in dispute here. Our court
 has addressed aspects of the patent dispute between these
 parties on multiple occasions. See Olaplex, Inc. v. L’Oréal
 USA, Inc., Nos. 2019-2280 & 2019-2292, 2021 WL 831031
 (Fed. Cir. Mar. 4, 2021) (Injunction Appeal) (holding that
 summary judgment of infringement in this case was error
 and vacating permanent injunction); L’Oréal USA, Inc. v.
 Olaplex, Inc., Nos. 2019-2410 & 2020-1014, 2021 WL
 280493 (Fed. Cir. Jan. 28, 2021) (’954 Appeal) (affirming
 Board’s rejection of patentability challenge to claims 14–16
Case: 20-1382       Document: 86        Page: 3   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                           3



 of the ’954 patent and Board’s determination of unpatent-
 ability of all other claims of the ’954 patent asserted in this
 case); Liqwd, Inc. v. L’Oréal USA, Inc., 720 F. App’x 623
 (Fed. Cir. 2018) (appeal of preliminary injunction); Liqwd,
 Inc. v. L’Oréal USA, Inc., 941 F.3d 1133 (Fed. Cir. 2019)
 (’419 Appeal) (appeal involving Board review of the ’419 pa-
 tent, affirming in part and remanding for reconsideration
 of unpatentability of the relevant claims of the ’419 patent);
 Order at 2, Liqwd, Inc. v. L’Oréal USA, Inc., No. 19-2280,
 ECF No. 15 (Fed. Cir. Aug. 21, 2019) (partial stay of now-
 vacated permanent injunction). Moreover, on remand from
 the ’419 Appeal, the Board held the relevant claims of the
 ’419 patent unpatentable, L’Oréal USA, Inc. v. Liqwd, Inc.,
 No. PGR2017-00012, Paper 119 (P.T.A.B. Dec. 9, 2020),
 and Olaplex eventually dropped its appeal from that rul-
 ing, see Order, Olaplex, Inc. v. L’Oréal USA, Inc., No. 2021-
 1512, ECF No. 11 (Fed. Cir. Feb. 8, 2021). The unpatenta-
 bility rulings reduce the surviving patent claims asserted
 here to the ’954 patent’s claims 14–16. In addition, the In-
 junction Appeal ruling reversed the district court’s grant of
 summary judgment of infringement in this case, holding
 that there were triable issues of fact. Those rulings sub-
 stantially narrow what remains disputed about the patent
 component of this case.
     We reverse in part, affirm in part, vacate in part, dis-
 miss in part, and remand. In particular, we reverse the
 judgment of liability for trade-secret misappropriation and
 breach of contract, and we vacate the infringement judg-
 ment and remand for a trial on patent infringement and
 damages limited to claims 14–16 of the ’954 patent. We
 dismiss plaintiffs’ conditional cross-appeal as moot given
 our rejection of non-patent liability.
                                  I
     After the district court granted summary judgment of
 infringement, the parties presented their case to a jury
 starting on August 5, 2019. Olaplex presented evidence to
Case: 20-1382     Document: 86     Page: 4      Filed: 05/06/2021




 4                           OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 support its trade-secret and breach-of-contract claims and
 evidence on damages for those claims and for patent in-
 fringement. L’Oréal asserted, as relevant here, an affirm-
 ative defense of invalidity of claims 14–16 of the ’954 patent
 based on the nonobviousness and written-description re-
 quirements of 35 U.S.C. §§ 103 and 112.
     On August 12, 2019, the jury returned a verdict for
 plaintiffs. On the trade-secret claim, the jury found that,
 “on May 19, 2015, [Olaplex] possessed specific, identifiable
 Trade Secret(s),” that L’Oréal “misappropriated Olaplex’s
 trade secret information,” causing damages in the amount
 of $22,265,000, and that L’Oréal’s misappropriation was
 “willful or malicious.” J.A. 37623–24. On Olaplex’s breach-
 of-contract claim, which Olaplex recognizes to be indistin-
 guishable from its trade-secret claim at this point, the jury
 found that L’Oréal breached the “May 2015 Non-Disclosure
 Agreement[],” causing damages in the amount of
 $22,265,000. J.A. 37625. On L’Oréal’s affirmative defense
 of patent invalidity, the jury found, as relevant here, that
 L’Oréal did not prove invalidity of claims 14–16 of the ’954
 patent. J.A. 37625. On patent damages, the jury awarded
 damages of $24,960,00 against L’Oréal for infringing the
 ’954 patent. J.A. 37627. The jury also found that Olaplex
 proved that L’Oréal’s patent infringement was willful. J.A.
 37627.
     On August 20, 2019, the district court issued a “Mem-
 orandum and Judgment,” adjusting the jury’s damages
 award to avoid inconsistencies and to prevent double recov-
 ery. J.A. 37682–86. Specifically, the district court reduced
 the non-patent damages to reflect its view of when such
 damages had to end given when the protected information
 became publicly available. J.A. 37683–85. It also set an
 amount for exemplary damages and approved an award of
 attorney’s fees and costs. J.A. 37683–85. The total dam-
 ages amount entered was $49,920,000, not including attor-
 ney’s fees, court costs, or interest on the damages award.
 J.A. 37686 & n.1.
Case: 20-1382       Document: 86        Page: 5   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                           5



     L’Oréal then renewed its motion for judgment as a mat-
 ter of law (JMOL) and moved for a new trial. Olaplex, for
 its part, sought prejudgment interest on the damages
 award and attorney’s fees, among other things. On Decem-
 ber 16, 2019, the district court issued a memorandum and
 order resolving the parties’ post-trial motions. See Liqwd,
 Inc. v. L’Oréal USA, Inc., No. 1:17-cv-00014, 2019 WL
 6840353 (D. Del. Dec. 16, 2019) (December 2019 Decision).
 The district court denied L’Oréal’s JMOL and new-trial
 motions. Id. at *5, *8–9, *14–15. The court granted
 Olaplex’s motion for prejudgment interest on the damages
 award but denied it as to attorney’s fees. Id. at *2–8, *10–
 14.
     On January 15, 2020, L’Oréal timely filed a notice of
 appeal “in an abundance of caution” and “as a protective
 measure to ensure appellate jurisdiction.” J.A. 42236. Two
 weeks later, Olaplex timely filed a notice of cross-appeal.
 On March 24, 2020, the district court entered final judg-
 ment on a separate document. J.A. 22–24. The court or-
 dered L’Oréal to pay $66,167,843, which included
 attorney’s fees, costs, and prejudgment interest, and to pay
 post-judgment interest “at the statutory interest rate pur-
 suant to 28 U.S.C. § 1961 in the amount of $2,813.49 per
 day beginning the day this Final Judgment is entered and
 ending the day upon which Defendants fully satisfy this Fi-
 nal Judgement.” J.A. 23–24.
     Soon after, L’Oréal timely filed another notice of ap-
 peal, and Olaplex in turn timely filed another notice of
 cross-appeal. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                                 II
     Plaintiffs Liqwd and Olaplex LLC move to substitute
 Olaplex, Inc. for themselves under Federal Rule of Appel-
 late Procedure 43, which “provides the procedural vehicle
 for a substitution of a new party for an existing one when
 authorized by law, whether the basis for substitution is a
Case: 20-1382     Document: 86     Page: 6      Filed: 05/06/2021




 6                           OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 party’s death (Fed. R. App. P. 43(a)) or another reason (Fed.
 R. App. P. 43(b)).” ’954 Appeal, 2021 WL 280493, at *4. We
 approved this substitution based on the transfer of interest
 from plaintiffs to Olaplex, Inc. in the ’954 Appeal and in the
 Injunction Appeal. See ’954 Appeal, 2021 WL 280493, at
 *4; Injunction Appeal, 2021 WL 831031, at *3. We grant
 the motion here as well.
     In its opening brief, L’Oréal argued that we should va-
 cate the district court’s judgment and remand for dismissal
 because, L’Oréal asserted, the judgment was entered after
 plaintiffs had transferred their interests to Olaplex, Inc.,
 in January 2020 and without substitution of Olaplex, Inc.
 Appellant Opening Br. at 3–4. At oral argument, L’Oréal
 seems to have agreed that this argument does not survive
 our rulings in the ’954 Appeal and the Injunction Appeal.
 See Oral Arg. at 1:00–1:19. Regardless, we reject the argu-
 ment.
     The transfer occurred after the district court’s Decem-
 ber 2019 order. That order, entered on the docket sheet,
 resolved all issues on the merits and left only ministerial
 calculations, so it was a final decision. See Republic Nat.
 Gas Co. v. Oklahoma, 334 U.S. 62, 68 (1948) (“[I]f nothing
 more than a ministerial act remains to be done, such as the
 entry of a judgment upon a mandate, the decree is regarded
 as concluding the case and is immediately reviewable.”);
 Meade Instruments Corp. v. Reddwarf Starware, LLC, No.
 1999-1517, 2000 WL 987268, at *3 (Fed. Cir. June 23,
 2000); U.S. S.E.C. v. Carrillo, 325 F.3d 1268, 1272 (11th
 Cir. 2003) (per curiam); Goodwin v. United States, 67 F.3d
 149, 151 (8th Cir. 1995); see also Budinich v. Becton Dick-
 inson & Co., 486 U.S. 196 (1988) (holding that merits rul-
 ing can be “final decision” even if attorney’s fees issues
 remain). An appeal was permitted under 28 U.S.C.
 § 1295(a)(1) and Federal Rule of Appellate Procedure 4,
 whether because no separate document beyond the Decem-
 ber 2019 order was required under Federal Rule of Civil
 Procedure 58 or because waiting for the separate document
Case: 20-1382       Document: 86        Page: 7   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                           7



 (which was eventually entered in March 2020) is not re-
 quired for a valid appeal (validity depending on finality).
 See Fed. R. App. P. 4(a)(7). We reject L’Oréal’s jurisdic-
 tional objection because the transfer occurred after the dis-
 trict court rendered a final decision. We do not explore
 whether this is always a necessary condition to defeat a ju-
 risdictional objection of the sort L’Oréal makes; we hold
 only that this condition is sufficient to defeat the objection.
     L’Oréal in fact filed a notice of appeal within 30 days of
 the December 2019 order, see 28 U.S.C. § 2107; Fed. R.
 App. P. 4(a)(1)(A), and upon that filing, “our jurisdiction
 attached,” Injunction Appeal, 2021 WL 831031, at *3; see
 also ’954 Appeal, 2021 WL 280493, at *5 (citing Gilda In-
 dus., Inc. v. United States, 511 F.3d 1348, 1350 (Fed. Cir.
 2008)). L’Oréal, the loser of a monetary judgment, had
 standing to appeal. And there has been an Article III case
 or controversy throughout the appeal. L’Oréal seeks relief
 from the judgment against it. And the adverse interest of
 plaintiffs—or, now, the substituted Olaplex, Inc.—would
 exist in this court even if we saw a jurisdictional problem
 with the December 2019 order. Even on that assumption,
 the required remedy would be a remand for the district
 court to substitute Olaplex, Inc. and to re-enter the judg-
 ment, leaving the merits issues, and the stakes, un-
 changed. See Finn v. American Fire & Casualty Co., 207
 F.2d 113, 117 (5th Cir. 1953); see also Caterpillar Inc. v.
 Lewis, 519 U.S. 61, 71 & n.8 (1996) (seemingly describing
 Finn with approval). 1




     1  We mention only L’Oréal’s appeal because we dis-
 miss plaintiffs’ cross-appeal, which concerns non-patent
 damages, as moot given our reversal of non-patent liability.
Case: 20-1382    Document: 86       Page: 8      Filed: 05/06/2021




 8                           OLAPLEX, INC.    v. L’ORÉAL USA, INC.



                              III
                              A
      We reverse the district court’s denial of JMOL as to
 non-patent liability. Viewing the evidence in the light most
 favorable to Olaplex and giving “‘the advantage of every
 fair and reasonable inference,’” we conclude that no reason-
 able jury could have found either trade-secret misappropri-
 ation or breach of contract. Marra v. Philadelphia Hous.
 Auth., 497 F.3d 286, 300 (3d Cir. 2007) (quoting Moyer v.
 United Dominion Indus., Inc., 473 F.3d 532, 545 n.8 (3d
 Cir. 2007)); see also Fed. R. Civ. P. 50.
     Olaplex generally agrees that, if its trade-secret claim
 does not survive, neither does its breach-of-contract claim,
 because both claims focus on the same information, which
 was assertedly given to L’Oréal under the non-disclosure
 agreement during the mid-May 2015 contacts between the
 companies about a possible acquisition of Olaplex by
 L’Oréal. See, e.g., J.A. 46091–96 (stating that the agree-
 ment involves “Confidential Information,” which does not
 include, among other things, information that “is or be-
 comes generally available to the public”). The only excep-
 tion to this general proposition concerns differences not
 pertinent to our review of the case. See Cross-Appellant
 Opening Br. at 19–20 (asserting that for its breach-of-con-
 tract claim, Olaplex did not have to establish independent
 economic value or reasonable efforts to preserve secrecy);
 Oral Arg. at 31:14–31:50. We therefore discuss only trade-
 secret misappropriation—for which the parties agree Del-
 aware law supplies the governing standards. 2



     2    Olaplex invoked the Delaware Uniform Trade Se-
 cret Act (DUTSA), codified at Del. Code. Ann. tit. 6, § 2001,
 et. seq., and the federal Defend Trade Secret Act (DTSA),
 codified at 18 U.S.C. § 1836, et seq., but no party suggests
 a difference in standards material to this case. We rely on
Case: 20-1382       Document: 86        Page: 9   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                           9



     As the alleged trade-secret owner, Olaplex “bears the
 burden of proving both the existence and misappropriation
 of a trade secret.” Beard Research, Inc. v. Kates, 8 A.3d
 573, 590 (Del. Ch. 2010); see also TLS Mgmt. & Mktg.
 Servs., LLC v. Rodríguez-Toledo, 966 F.3d 46, 52 (1st Cir.
 2020) (Dyk, J.) (A trade-secret plaintiff has “the burden of
 proof to establish the existence and scope of the alleged
 trade secret in the litigation.”). “A trade secret is infor-
 mation that ‘[d]erives independent economic value, actual
 or potential, from not being generally known to, and not
 being readily ascertainable by proper means by, other per-
 sons who can obtain economic value from its disclosure or
 use; and’ . . . ‘[i]s the subject of efforts that are reasonable
 under the circumstances to maintain its secrecy.’” Savor,
 Inc. v. FMR Corp., 812 A.2d 894, 897 (Del. 2002) (quoting
 Del. Code. Ann. tit. 6, § 2001(4)); see also 18 U.S.C.
 § 1839(3)(A), (B) (nearly identical); Kewanee Oil Co. v.
 Bicron Corp., 416 U.S. 470, 475 (1974) (“The subject of a
 trade secret must be secret, and must not be of public
 knowledge or of a general knowledge in the trade or busi-
 ness.”). Misappropriation includes “[d]isclosure or use of a
 trade secret of another without express or implied consent”
 by certain persons, including the trade-secret owner. Del.
 Code. Ann. tit. 6, § 2001(2); 18 U.S.C. § 1839(5)(B) (same);
 see also Beard Research, 8 A.3d at 589.
     Whether a trade secret exists is generally a question of
 fact. See, e.g., SmithKline Beecham Pharms. Co. v. Merck



 Delaware standards, while occasionally citing the federal
 statute. See Compulife Software Inc. v. Newman, 959 F.3d
 1288, 1311 n.13 (11th Cir. 2020) (treating Florida Uniform
 Trade Secrets Act and DTSA as consistent when there was
 no argument about differences); InteliClear, LLC v. ETC
 Glob. Holdings, Inc., 978 F.3d 653, 657 (9th Cir. 2020)
 (same for California); RGIS, LLC v. Gerdes, 817 F. App’x
 158, 162–63 (6th Cir. 2020) (same for Michigan).
Case: 20-1382    Document: 86      Page: 10      Filed: 05/06/2021




 10                           OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 & Co., 766 A.2d 442, 448 (Del. 2000) (“Whether the trade
 secrets were generally known or readily ascertainable and
 whether Merck took reasonable precautions to protect their
 secrecy is a question of fact.”). Misappropriation is gener-
 ally a mixed question of law and fact. See Total Care Phy-
 sicians, P.A. v. O’Hara, No. 99C-11-201, 2002 WL
 31667901, at *4 (Del. Super. Ct. Oct. 29, 2002).
     In presenting its case to the jury, Olaplex classified its
 asserted trade secrets in four groups: (1) information in an
 Olaplex “unpublished patent” application; (2) “business in-
 formation”; (3) “testing and know how”; and (4) “dead ends
 and trials and errors.” See Appellant Opening Br. at 22;
 Cross-Appellant Opening Br. at 18; see also J.A. 44623 (Tr.
 696:7–18) (listing the four groups of information asserted
 to be a trade secret). As to each, we hold, the jury could not
 reasonably find sufficient proof of the elements of liability.
                               1
      Olaplex contends that the trade secret in the un-
 published patent application is only “using maleic acid dur-
 ing bleaching.” See Cross-Appellant Opening Br. at 14
 (“using maleic acid during bleaching”); id. at 21 (“Olaplex’s
 trade secrets concern using maleic acid during bleaching.”);
 id. at 22 n.7 (“The ‘during vs. after’ distinction matters be-
 cause, in the ‘after’ setting, it is possible to have a low-pH
 treatment, and it was there that the prior art disclosed ben-
 efits of maleic acid for hair repair.”); id. at 23 (“the use of
 maleic acid during bleaching”); see also J.A. 44624 (Tr.
 697:11–13) (“Q. [D]o you see that this patent application
 describes a maleic acid based treatment in bleaching? A.
 That’s correct.”). The only reasonable finding the jury
 could make about this information, however, was that
 Olaplex did not disprove that the information was at least
 readily ascertainable at the time of the alleged misappro-
 priation.
     Olaplex presented little affirmative evidence support-
 ing its assertion that using maleic acid during bleaching
Case: 20-1382      Document: 86         Page: 11   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          11



 was not readily ascertainable through proper means.
 Olaplex’s expert Dr. Douglas Schoon testified as to the
 value of the information in the unpublished patent appli-
 cation but did not opine that particular information in the
 patent application was not readily ascertainable through
 proper means. See J.A. 44624–25 (Tr. 697:8–698:2) (de-
 scribing the first group and its value). Dr. Schoon did tes-
 tify that maleic acid was primarily thought of as a pH
 adjuster before Olaplex, J.A. 44637–38 (Tr. 710:24–711:3),
 but he did not testify that use of maleic acid during bleach-
 ing was neither generally known nor readily ascertainable.
 He acknowledged that, before the information exchange of
 May 19, 2015, L’Oréal was using maleic acid in a method
 of bleaching as a pH adjuster, J.A. 44668 (Tr. 741:11–13),
 and he never testified that the then-available public liter-
 ature failed to disclose the alleged trade secret of using ma-
 leic acid during bleaching.
     Olaplex also cites portions of testimony from another of
 its witnesses, Dr. Edward Borish. Cross-Appellant Open-
 ing Br. at 21–22 (citing J.A. 45564–65, 45569, 45573,
 45582). But Dr. Borish testified only on the validity of the
 asserted claims of the ’419 and ’954 patents—not to trade
 secrecy. Consistent with that purpose, Dr. Borish testified
 that combinations of certain references did not prove that
 the asserted claims would have been obvious. At no point
 did Dr. Borish opine that “using maleic acid during bleach-
 ing” was not generally known or readily ascertainable
 through proper means. See generally J.A. 45564–98 (Tr.
 1530–1564).
     L’Oréal, in contrast, put forth numerous prior-art ref-
 erences along with expert testimony that the references
 disclosed the alleged trade secret before May 19, 2015, the
 start of the alleged misappropriation. Information in pub-
 lished patents or patent applications is readily ascertaina-
 ble by proper means. See, e.g., ID Biomedical Corp. v. TM
 Techs., Inc., No. 13269, 1995 WL 130743, at *14 (Del. Ch.
 Mar. 16, 1995) (DUTSA) (Information in “patent
Case: 20-1382     Document: 86       Page: 12     Filed: 05/06/2021




 12                            OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 applications is readily ascertainable through appropriate
 means.”); Accent Packaging, Inc. v. Leggett & Platt, Inc.,
 707 F.3d 1318, 1329 (Fed. Cir. 2013) (“As a matter of law,
 any specifications and tolerances disclosed in or ascertain-
 able from the asserted patents became publicly available in
 October 2005 when the ’877 patent application was pub-
 lished and, as such, could not constitute a trade secret in
 early 2006 when Leggett is alleged to have engaged in mis-
 appropriation.”); Atl. Research Mktg. Systems, Inc. v. Troy,
 659 F.3d 1345, 1357 (Fed. Cir. 2011) (“A trade secret is se-
 cret. A patent is not. That which is disclosed in a patent
 cannot be a trade secret.”); On-Line Techs. v. Bodenseewerk
 Perkin-Elmer GMBH, 386 F.3d 1133, 1141 (Fed. Cir. 2004)
 (“After a patent has issued, the information contained
 within it is ordinarily regarded as public and not subject to
 protection as a trade secret.”); see also, e.g., Attia v. Google
 LLC, 983 F.3d 420, 426 (9th Cir. 2020) (DTSA) (“[D]isclo-
 sure of a trade secret in a patent application extinguishes
 the information’s trade secret status.”); BondPro Corp. v.
 Siemens Power Generation, Inc., 463 F.3d 702, 706 (7th Cir.
 2006) (“Publication in a patent destroys the trade secret
 because patents are intended to be widely disclosed. . . .”
 (citations omitted)).
     Ogawa (U.S. Patent No. 7,044,986) was first published
 on January 22, 2004, over 11 years before L’Oréal received
 the unpublished patent application in May 2015, and de-
 scribes a composition used for bleaching (i.e., lightening) or
 dyeing hair. Ogawa, col. 1, lines 5–10. The composition,
 explains Ogawa, includes “(A) ammonia or an ammonium
 salt, (B) a carbonate (other than an ammonium salt), (C) a
 transition metal salt, and (D) a chelating agent.” Id., Ab-
 stract; see also id., col. 2, lines 1–14. For the chelating
 agent, the reference describes “maleic acid, and salts
 thereof,” in a section of the specification disclosing “best
 modes for carrying out the invention,” as an “[i]llustrative”
 “chelating agent.” Id., col. 2, lines 15–17; id., col. 2, line 61,
 through col. 3, line 1; see also id., col. 8, lines 34–39 (claim
Case: 20-1382      Document: 86         Page: 13   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          13



 8, listing “maleic acid or salts thereof”). Dr. Benny Free-
 man, L’Oréal’s expert, testified that Ogawa described using
 maleic acid during bleaching. See J.A. 45209 (Tr. 1235:1–
 5) (Ogawa “talks about hair bleaches . . . and some of the
 compositions for those hair bleaches and maleic acid is one
 of the components that can be in these hair bleaches.”).
     The Patent Trial and Appeal Board has found that Og-
 awa discloses using maleic acid as an active agent during
 bleaching. L’Oréal USA, Inc. v. Liqwd, Inc., No. PGR2017-
 00012, Paper 105 (P.T.A.B. July 13, 2018). We have held
 that the Board’s finding was supported by substantial evi-
 dence. ’419 Appeal, 941 F.3d at 1139. We see no basis in
 this case for the jury to find the contrary.
      Moreover, Wahler (WO 2014/207097A1) was published
 on December 31, 2014, before the alleged misappropria-
 tion, and is titled “Cosmetic composition for lightening or
 dyeing the hair, comprising two basic agents, an acid and
 an oxidizing agent.” Wahler discloses “a cosmetic composi-
 tion for lightening or dyeing keratin fibres . . . comprising
 (a) one or more organic alkaline agents . . . , (b) one or more
 mineral alkaline agents, (c) one or more organic or mineral
 acids, (d) one or more fatty substances and (e) one or more
 oxidizing agents.” Wahler, Abstract. “[M]ore preferen-
 tially,” Wahler says, “maleic acid” (among other acids) is
 the acid for ingredient (c). Id., page 9, line 33, through page
 10, line 2. Dr. Freeman, L’Oréal’s expert, testified that
 Wahler described using maleic acid during bleaching. See
 J.A. 45209–10 (Tr. 1235:21–1236:2) (Wahler “talks about
 cosmetic compositions for dyeing hair and it also includes
 what it calls a component C over there, an organic acid and
 maleic acid can be one of those organic acids that goes into
 the bleaching formulations.”).
     In addition, during the prosecution of what became the
 ’419 patent, of which the ’954 patent is a grandchild,
 Olaplex itself implicitly acknowledged that a prior-art ref-
 erence called Mintel—“a database entry describing a Catzy
Case: 20-1382    Document: 86     Page: 14      Filed: 05/06/2021




 14                          OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 hair product”—disclosed using maleic acid during bleach-
 ing. See J.A. 14285–86. Indeed, while answering an antic-
 ipation rejection, Olaplex did not deny that Mintel taught
 claim elements requiring use of maleic acid during bleach-
 ing. Instead, Olaplex distinguished Mintel on other
 grounds: “Mintel, however, does not disclose the amount of
 any of the listed ingredients. Further, Mintel does not dis-
 close or even suggest that the combination of the mixing
 cream and bleaching powder include at least 0.1% by
 weight of maleic acid.” J.A. 14286.
     We need not separately consider the arguments over
 L’Oréal’s additional evidence concerning its own internal
 consideration of using maleic acid before it received the pa-
 tent application from Olaplex in May 2015. Given the
 sparse affirmative evidence put forth by Olaplex and the
 competing evidence by L’Oréal, we determine that, even al-
 lowing for all reasonable inferences in Olaplex’s favor,
 there is insufficient evidence in the record to support the
 jury’s verdict that Olaplex met its burden to prove by a pre-
 ponderance of evidence that “using maleic acid during
 bleaching” was a trade secret at the time of the alleged mis-
 appropriation. 3



      3  We do not suggest that the patent-law requirement
 of novelty must be met for information to constitute a trade
 secret. See Kewanee, 416 U.S. at 476 (“Novelty, in the pa-
 tent law sense, is not required for a trade secret. Quite
 clearly discovery is something less than invention. How-
 ever, some novelty will be required if merely because that
 which does not possess novelty is usually known; secrecy,
 in the context of trade secrets, thus implies at least mini-
 mal novelty.” (cleaned up)). Rather, we determine that
 Olaplex failed to establish that “using maleic acid during
 bleaching” was not readily ascertainable, considering,
 among other things, the clear meaning of the prior-art ref-
 erences introduced into evidence.
Case: 20-1382      Document: 86         Page: 15   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          15



                                 2
      As to “business information” and “financials,” which we
 may assume contained trade-secret information, Olaplex
 claimed that L’Oréal misappropriated that information
 through improper use. For such misappropriation, Olaplex
 had to prove that L’Oréal used the trade secret “without
 express or implied consent” from Olaplex. Del. Code Ann.
 tit. 6, § 2001 (“[m]isappropriation” means “use of a trade
 secret of another without express or implied consent”); 18
 U.S.C. § 1839(5)(B) (“misappropriation” means “use of a
 trade secret of another without express or implied con-
 sent”). We conclude that no reasonable jury could find that
 Olaplex so proved.
     Olaplex asserts only that the business information
 “provided insight into whether it was more cost-effective
 for L’Oréal to acquire Olaplex or to launch L’Oréal’s own
 products.” Cross-Appellant Opening Br. at 20. In other
 words, Olaplex contends that L’Oréal misappropriated its
 trade secret of “business information” when L’Oréal used
 that information in its Build v. Buy analysis. But the non-
 disclosure agreement, naturally given the purpose of the
 contacts between the companies at the time, explicitly gave
 L’Oréal authorization to use the information in that way.
 See J.A. 46092 (Non-Disclosure Agreement) (“Restrictions
 on Disclosure and Use. We will not disclose or permit our
 Representatives to disclose the Confidential Information to
 any person and will not use the Confidential Information
 for any purposes other than to evaluate, negotiate and, if
 applicable, consummate a possible Transaction . . . .”).
 Dean Christal, Olaplex’s co-founder, himself testified that
 L’Oréal could use the information in a Build v. Buy analy-
 sis as well. See J.A. 44351 (Tr. 472:16–23) (“Q. . . . Also,
 what about the confidential information that you might
 give them, were there any restrictions in the agreement
 about their ability to use that in certain ways? A. No. They
 could only, they could only use the confidential information
 that I gave them to evaluate the purchase of the company.
Case: 20-1382    Document: 86      Page: 16      Filed: 05/06/2021




 16                           OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 It couldn’t be used for any other reason, just to look at it
 and crunch the numbers, I guess.”); see also J.A. 46788–89.
 L’Oréal’s use of the trade secret was not improper because
 Olaplex consented to that use. See Texas Advanced Optoe-
 lectronic Solutions, Inc. v. Renesas Elecs. America, Inc., 895
 F.3d 1304, 1314 (Fed. Cir. 2018) (“Although it is undis-
 puted that Intersil used TAOS’s information for the ‘Build
 vs. Buy’ analysis, that use was contractually permitted and
 therefore not a proper basis of liability for trade secret mis-
 appropriation.”); MPAY Inc. v. Erie Custom Computer Ap-
 plications, Inc., 970 F.3d 1010, 1018 (8th Cir. 2020) (“And
 because Clayton’s disclosure . . . was authorized, it did not
 amount to trade secrets misappropriation . . . .”).
                               3
     Two groups of alleged trade secrets remain: testing and
 know how, and dead ends and trials and errors. We con-
 clude that no reasonable jury could have found that
 Olaplex met its burden of proving that this information
 was a trade secret before May 19, 2015, or that L’Oréal mis-
 appropriated the purported trade secrets.
                               a
      A decisive deficiency in Olaplex’s proof regarding these
 groups is the utter lack of proof that L’Oréal misappropri-
 ated anything secret within these groups. Olaplex asserted
 trade-secret misappropriation based only on improper use
 of the purported trade secrets, but Olaplex has not pointed
 us to any proof that L’Oréal improperly used the trade se-
 crets in these two groups. Indeed, Olaplex describes these
 groups only at the high level of generality reflected in the
 labels we have quoted. It never identifies with specificity
 any particular information about testing, know-how, dead
 ends, or trial-and-error processes and evidence showing
 that L’Oréal made use of that information, let alone evi-
 dence of why that use was improper.
Case: 20-1382      Document: 86         Page: 17   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          17



     In its brief, Olaplex addresses this information in a sin-
 gle sentence, writing: “The ‘testing and know how’ and
 ‘dead ends, and trials and errors’ buckets yielded a ‘dra-
 matic change’ in L’Oréal’s maleic acid ‘research after the
 May 19th Meeting.’” Cross-Appellant Opening Br. at 19–
 20 (quoting J.A. 44630). But the testimony Olaplex quotes
 does not support its assertion that L’Oréal misappropri-
 ated information on “testing and know how” or “dead ends
 and trials and errors” rather than the purported trade se-
 cret in the unpublished patent application. See Cross-Ap-
 pellant Opening Br. at 20 (citing J.A. 44630 (Tr. 703)); J.A.
 44630 (Tr. 703:3–13) (“Q. Okay. And what at a high level
 did you observe in terms of the testing of lab notebooks that
 you saw in L’Oréal’s lab notebooks before the May 19th,
 2015, meeting, and after that meeting? A. Well, I noticed
 there was a dramatic change in their research after the
 May 19th meeting. Q. Okay. What do you mean by that?
 A. Well, before the May 19th meeting, they were focused on
 other things than maleic acid and after the May 19th meet-
 ing, their research shifted to focus on maleic acid as an ac-
 tive ingredient in their prototypes.”).
     Although Olaplex at one point asked a question to Dr.
 Schoon specifically on the non-use of silicone in L’Oréal’s
 products (which Olaplex argued was a trade secret), Dr.
 Schoon did not give an answer that made it into the record:
 When L’Oréal immediately objected to the question,
 Olaplex moved on without receiving an answer from Dr.
 Schoon. See J.A. 44626–27 (Tr. 699:15–700:14). Given that
 Olaplex had the burden, no reasonable jury could find that
 L’Oréal committed trade-secret misappropriation even
 when viewing the facts most favorably to Olaplex.
                                 b
     Olaplex’s showing as to these two groups of alleged
 trade secrets—in its brief here, mentioned in a single sen-
 tence—is also insufficient to support the jury verdict in a
 second way. In part because of the absence of particularity,
Case: 20-1382    Document: 86     Page: 18     Filed: 05/06/2021




 18                         OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 we cannot say that the evidence allowed a reasonable find-
 ing that information in these groups was even a trade se-
 cret, i.e., was not readily ascertainable through proper
 means by other persons who can obtain economic value
 from its disclosure or use. See Del. Code. Ann. tit. 6,
 § 2001(4); 18 U.S.C. § 1839(3)(B).
       As to “testing and know how”: Olaplex’s expert, Dr.
 Schoon, testified that the asserted trade secret “would be
 the methods that Olaplex developed for evaluating their
 products,” which included “sensory testing on tresses they
 obtained from . . . salons” and other testing to “establish
 the stability of their products.” J.A. 44625 (Tr. 698:8–16).
 While Dr. Schoon admitted that L’Oréal was performing
 “sensorial testing on hair swatches before May 19, 2015,”
 i.e., when L’Oréal received the asserted trade secrets, J.A.
 44668 (Tr. 741:14–17); see also J.A. 44670 (Tr. 743:4–7), he
 opined that the “testing methods” of Olaplex were “very un-
 conventional methods,” J.A. 44625 (Tr. 698:17–21). But
 Dr. Schoon did not identify what these methods were so as
 to provide any concrete basis for finding that they were not
 “readily ascertainable” by proper means—a proposition Dr.
 Schoon did not expressly assert or try to establish. A
 method that is infrequently used (i.e., is unconventional)
 may well be readily ascertainable—or even generally
 known. Nor did Dr. Schoon testify to how the testing and
 know-how information differed from the methods disclosed
 in Trevor A. Evans & Kimun Park, A Statistical Analysis
 of Hair Breakage, 61 J. Cosm. Sci. 439 (2010), J.A. 51408–
 24—an article that, according to a co-inventor of the ’954
 patent, Dr. Craig Hawker, describes experiments that
 would have been well known to those in the industry at the
 time of the alleged misappropriation, J.A. 44300–01 (Tr.
 421:19–422:1) (“Q. Do you believe – well, would you agree
 that the ’419 patent doesn’t describe any methodology re-
 lated to repeated grooming; is that correct? A. We were
 aware of – you know, there’s a famous paper from Evans in
 2010 which describes repeated grooming experiments. And
Case: 20-1382      Document: 86         Page: 19   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          19



 for anyone kind of knowledgeable in the field, you know,
 that the kind of gold standard for repeated grooming exper-
 iments.”).
      As to “dead ends and trials and errors”: Olaplex’s ex-
 pert, Dr. Schoon, testified that the asserted trade secrets
 “tell you where to go and where not to go. One example of
 a dead-end that Olaplex found was use of silicones. They
 claimed that the use of silicones in a product can destabi-
 lize the product and cause them to separate. So once they
 realized that, of course, they would formulate around that
 and not include silicones in their products.” J.A. 44625–26
 (Tr. 698:24–699:5). He further opined that information
 about dead ends would be “helpful” because it “prevent[s]
 wasting time and resources on following down pathways
 that were of a dead-end and be no value and waste a lot of
 time on dead-ends.” J.A. 44626 (Tr. 699:6–11). According
 to Dr. Schoon, “the fact that silicone wasn’t compatible with
 Olaplex” was not generally known. J.A. 44626 (Tr. 699:12–
 14). At no point did Dr. Schoon testify that the dead ends
 or trials and errors were not readily ascertainable by
 proper means.
     Testimony from Mr. Christal, Olaplex’s co-founder,
 does not provide the required evidence proving that the in-
 formation was not readily ascertainable either. See Cross-
 Appellant Opening Br. at 18–19 (quoting J.A. 44370). Mr.
 Christal’s testimony that the information was Olaplex’s
 “playbook” does not support an inference that the infor-
 mation was not readily ascertainable by proper means. See
 J.A. 44370 (Tr. 491:9–14) (“Well, it was our playbook. It
 was everything. It was our chemistry. It was a roadmap
 of how to replicate, how to duplicate it, all of the other in-
 formation we gave them.”); J.A. 44370 (Tr. 491:20–23)
 (“When I say playbook, it was something that if it just fell
 into an alien’s hands, they could have replicated our entire
 business in a very short period of time.”).
Case: 20-1382    Document: 86      Page: 20     Filed: 05/06/2021




 20                          OLAPLEX, INC.   v. L’ORÉAL USA, INC.



      Olaplex’s lack of specificity in describing the “testing
 and know how” and “dead ends and trials and errors” in-
 formation asserted to be trade secrets is telling on the issue
 of failure of proof of trade-secret status. In its brief,
 Olaplex did not specify what the trade secrets were besides
 using the labels “testing and know how” and “dead ends
 and trials and errors.” See generally Cross-Appellant
 Opening Br. at 13–14, 18–20. As a result, L’Oréal, in its
 reply, had to speculate as to what contentions Olaplex was
 still pressing as to these groups; L’Oréal stated that the
 “only testing, know-how, dead-ends, and trials-and-errors
 that Olaplex identified to the jury were information orally
 conveyed to [one of L’Oréal’s employees] regarding (1) sen-
 sory testing of marketed products on hair tresses; (2) prod-
 uct stability testing; and (3) non-use of silicones.”
 Appellant Response and Reply Br. at 31 (citing J.A. 44625–
 27). On those subjects, as we have explained, Olaplex’s
 proof was insufficient.
                               c
     There is a “general requirement that ‘[a] person claim-
 ing rights in a trade secret bears the burden of defining the
 information for which protection is sought with sufficient
 definiteness to permit a court to apply the criteria for pro-
 tection . . . and to determine the fact of an appropriation.’”
 TLS Mgmt., 966 F.3d at 53 (alterations in original) (quot-
 ing Restatement (Third) of Unfair Competition § 39 cmt. d
 (Am. Law Inst. 1995)); see also InteliClear, LLC v. ETC
 Glob. Holdings, Inc., 978 F.3d 653, 658 n.1 (9th Cir. 2020)
 (noting that the particularity requirement has been ap-
 plied in federal trade-secret cases). The Delaware courts
 have articulated the point in the context of discovery, with
 the logic of the requirement in that context carrying over
 to what is needed for a fair trial on liability. See
 SmithKline, 766 A.2d at 447 (“In cases involving trade se-
 crets, the plaintiff is required to disclose, before obtaining
 discovery of confidential proprietary information of its ad-
 versary, the trade secrets it claims were misappropriated.
Case: 20-1382      Document: 86         Page: 21   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          21



 The plaintiff must disclose the allegedly misappropriated
 trade secrets with reasonable particularity.” (citation omit-
 ted)). In this case, the Verdict Form stated the require-
 ment. J.A. 37623 (“Has Olaplex proven that on May 19,
 2015, it possessed specific, identifiable Trade Secret(s)
 . . . ?” (emphasis added)). And at oral argument in this
 court, Olaplex acknowledged that there was a particularity
 requirement for its breach-of-contract claim, Oral Arg. at
 31:51–32:17, and that it was not arguing for different treat-
 ment of that claim and its trade-secret claim, id. at 31:16–
 31:50. See also SL Montevideo Tech., Inc. v. Eaton Aero-
 space, LLC, 491 F.3d 350, 354 (8th Cir. 2007) (“A claim that
 a confidentiality agreement was breached by disclosure of
 a proprietary combination of data should require the same
 precision of proof as a comparable trade secret claim.”).
      The requirement of reasonable particularity matters
 here because a trade secret “described in general terms . . .
 will usually be widely known” or readily ascertainable by
 proper means and thus “not a trade secret.” BondPro
 Corp., 463 F.3d at 710. It matters, too, because, without
 particularity (pre-trial and at trial), there is an inadequate
 basis for a fair adjudication of what information was actu-
 ally used by the defendants. See, e.g., InteliClear, 978 F.3d
 at 658 (“Identifying trade secrets with sufficient particu-
 larity is important because defendants need concrete iden-
 tification to prepare a rebuttal. Courts and juries also
 require precision because, especially where a trade secrets
 claim involves a sophisticated and highly complex system,
 the district court or trier of fact will not have the requisite
 expertise to define what the plaintiff leaves abstract.”
 (cleaned up)); Givaudan Fragrances Corp. v. Krivda, 639 F.
 App’x 840, 845 (3d Cir. 2016) (“It is patently obvious that
 trade secrets must be identified with enough specificity to
 put a defendant on notice of what is actually alleged to have
 been stolen.”). In both respects, as we have explained, we
 find insufficient proof of elements required for liability. If
 the record contains more evidence than we have identified,
Case: 20-1382    Document: 86     Page: 22     Filed: 05/06/2021




 22                         OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 Olaplex has not brought such additional evidence to our at-
 tention, and we need not sift the extensive record for it on
 our own. See Albrechtsen v. Bd. of Regents of Univ. of Wis-
 consin System, 309 F.3d 433, 436 (7th Cir. 2002) (“Courts
 are entitled to assistance from counsel, and an invitation
 to search without guidance is no more useful than a liti-
 gant’s request to a district court at the summary judgment
 stage to paw through the assembled discovery material.
 Judges are not like pigs, hunting for truffles buried in the
 record.” (internal quotation marks omitted)); IDX Systems
 Corp. v. Epic Systems Corp., 285 F.3d 581, 584 (7th Cir.
 2002) (explaining in the trade-secret context that “a plain-
 tiff must do more than just identify a kind of technology
 and then invite the court to hunt through the details in
 search of items meeting the statutory definition.”); Compo-
 site Marine Propellers, Inc. v. Van Der Woude, 962 F.2d
 1263, 1266 (7th Cir. 1992) (“It is not enough to point to
 broad areas of technology and assert that something there
 must have been secret and misappropriated. The plaintiff
 must show concrete secrets.”).
                              B
                              1
      L’Oréal raises two issues regarding patent invalidity
 on appeal: first, whether no reasonable jury could find, as
 the jury here found, that the claims 14–16 of the ’954 pa-
 tent were not invalid based on the written-description re-
 quirement; second, whether the court’s jury instruction on
 obviousness was legally erroneous. Appellant Opening Br.
 at 41–46; Appellant Response and Reply Br. at 47–51. We
 affirm the district court’s denial of L’Oréal’s JMOL motion
 on invalidity based on the written-description requirement
 and denial of L’Oréal new-trial motion on invalidity for ob-
 viousness.    We hold that estoppel under 35 U.S.C.
 § 325(e)(2) bars L’Oréal from seeking to overturn the ver-
 dict on written description and obviousness because
Case: 20-1382      Document: 86         Page: 23   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          23



 L’Oréal reasonably could have raised these arguments dur-
 ing the post-grant review of the ’954 patent.
                                 a
      At the outset, we reject L’Oréal’s contention that, even
 if estoppel would apply here, we should not apply it because
 Olaplex raised the estoppel bar too late. Olaplex, Inc. v.
 L’Oréal USA, Inc., No. 2020-1382, ECF No. 83 (Fed. Cir.
 Mar. 24, 2021) (L’Oréal Letter).
      On July 30, 2019, the Board issued a confidential final
 decision involving the ’954 patent. The trial in this case
 was less than a week away: It began on August 5, 2019.
 The jury reached a verdict one week later, rejecting the va-
 lidity challenges (among its other rulings). At the end of
 August, the 30-day period for seeking rehearing as of right
 from the Board expired, 37 C.F.R. § 42.71(d)(2); on Septem-
 ber 6, 2019, the Board’s decision was made public; and on
 September 12, 2019, L’Oréal appealed from the decision,
 followed by Olaplex’s cross-appeal. On December 16, 2019,
 as we have described, the district court in this case resolved
 post-trial motions, and appeal proceedings began soon af-
 ter. After L’Oréal submitted its brief in this case challeng-
 ing (among other things) the jury’s verdict on validity,
 Olaplex responded on August 4, 2020. Briefing also pro-
 ceeded in the appeal and cross-appeal from the Board’s de-
 cision on the ’954 patent, and we affirmed that decision on
 January 28, 2021. Six weeks later, on March 10, 2021—six
 days after we issued our opinion vacating and remanding
 for trial certain patent issues in the present case—Olaplex
 filed a letter asserting estoppel.
     Olaplex could have raised the estoppel issue before it
 actually did, but we do not decide when precisely Olaplex
 should have raised it to avoid any timeliness question. We
 conclude, in the exercise of our discretion, that estoppel
 should be addressed in this case even if Olaplex raised it
 here later than it should have. See, e.g., Singleton v. Wulff,
 428 U.S. 106, 121 (1976) (“The matter of what questions
Case: 20-1382    Document: 86     Page: 24      Filed: 05/06/2021




 24                          OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 may be taken up and resolved for the first time on appeal
 is one left primarily to the discretion of the courts of ap-
 peals, to be exercised on the facts of individual cases.”);
 Egenera, Inc. v. Cisco Systems, Inc., 972 F.3d 1367, 1378
 n.6 (Fed. Cir. 2020) (“[W]hether to apply the waiver rule is
 discretionary.”); Barefoot Architect, Inc. v. Bunge, 632 F.3d
 822, 834–35 (3d Cir. 2011) (noting that the forfeiture rule
 “may be relaxed whenever the public interest so warrants”
 (internal quotation marks omitted)); Tri-M Grp., LLC v.
 Sharp, 638 F.3d 406, 416 (3d Cir. 2011).
      The point in time at which the issue generally must be
 raised is not apparent on the face of the statute and has not
 been decided by this court. See Progressive Cas. Ins. Co. v.
 Liberty Mut. Ins. Co., 625 F. App’x 552, 556 (Fed. Cir. 2015)
 (“§ 325(e)(1) does not say when a final decision begins to
 have estoppel effect (on the petitioner).”). Moreover, we
 concluded that under the pre-America Invents Act’s estop-
 pel provision for inter partes reexaminations, 35 U.S.C.
 § 315(c) (2012)—whose language is similar but not identi-
 cal to § 325(e)(2)—estoppel rights arose when all appellate
 rights were exhausted. See Bettcher Indus., Inc. v. Bunzl
 USA, Inc., 661 F.3d 629, 642–48 (Fed. Cir. 2011). Contrary
 to L’Oréal’s suggestion, the timing issue was not decided
 by this court in Network-1 Technologies, Inc. v. Hewlett-
 Packard Co., 981 F.3d 1015 (Fed. Cir. 2020), in which no
 dispute about untimeliness was presented. As relevant
 here, this court in Network-1 held only that the estoppel
 provision of 35 U.S.C. § 315(e)(2), whose language is mate-
 rially identical to that of § 325(e)(2), did not bar Hewlett-
 Packard from raising challenges in court where it could not
 have raised those challenges in the inter partes review it
 had joined, but not initiated, because joiners were limited
 to the issues raised by the initiating petitioner. 981 F.3d
 at 1026–28.
     We have said that we “will disregard the rule of waiver
 in compelling circumstances, particularly if the issue has
 been fully briefed, if the issue is a matter of law or the
Case: 20-1382      Document: 86         Page: 25   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          25



 record is complete, if there will be no prejudice to any party,
 and if no purpose is served by remand.” Automated Merch.
 Systems, Inc. v. Lee, 782 F.3d 1376, 1380 (Fed. Cir. 2015)
 (cleaned up); see also, e.g., Ericsson Inc. v. TCL Commc’n
 Tech. Holdings Ltd., 955 F.3d 1317, 1322–23 (Fed. Cir.
 2020); Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d
 1034, 1040–41 (Fed. Cir. 2017). Here, the estoppel issue
 before us requires no additional factfinding. See, e.g., Tri-
 M Grp., 638 F.3d at 418 (“[W]e have been reluctant to apply
 the waiver doctrine when only an issue of law is raised and
 no additional fact-finding is necessary.” (internal quotation
 marks omitted)); L.E.A. Dynatech, Inc. v. Allina, 49 F.3d
 1527, 1531 (Fed. Cir. 1995) (noting that a forfeited argu-
 ment is more readily addressed if it presents “a pure ques-
 tion of law”); Cemex, S.A. v. United States, 133 F.3d 897,
 902 (Fed. Cir. 1998). And L’Oréal has not demonstrated
 any sandbagging by Olaplex or any concrete prejudice from
 any delay in Olaplex’s raising the issue. We therefore ad-
 dress estoppel.
                                 b
     Section 325(e)(2) provides:
     The petitioner in a post-grant review of a claim in
     a patent under this chapter that results in a final
     written decision under section 328(a), or the real
     party in interest or privy of the petitioner, may not
     assert either in a civil action arising in whole or in
     part under section 1338 of title 28 or in a proceed-
     ing before the International Trade Commission un-
     der section 337 of the Tariff Act of 1930 that the
     claim is invalid on any ground that the petitioner
     raised or reasonably could have raised during that
     post-grant review.
 35 U.S.C. § 325(e)(2). In an earlier decision, we affirmed
 the Board’s final written decision determining that the ’954
 patent’s breakage claims (including claims 14–16) “were
 not proved unpatentable,” while claims 1–13, 19–23, and
Case: 20-1382    Document: 86      Page: 26      Filed: 05/06/2021




 26                           OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 29–30 of the ’954 patent “were proved unpatentable.” ’954
 Appeal, 2021 WL 280493, at *1. We conclude that L’Oréal
 is estopped from pressing its challenges both to written de-
 scription and obviousness in an effort to overturn the jury
 verdict.
     As to written description, because L’Oréal sought a
 post-grant review, which is not limited to challenges based
 on prior art, it was able to challenge claims 14–16 for lack
 of written description. See 35 U.S.C. § 321(b). L’Oréal ar-
 gues that estoppel does not apply because the district court
 issued a claim construction of the breakage requirements
 in claims 14–16 of the ’954 patent after it filed its post-
 grant-review petition. L’Oréal Letter at 1. But L’Oréal
 here made no showing that its written-description argu-
 ment was affected by the district court’s claim construction.
 The possibility of different claim constructions is inherent
 in the two-forum problem that § 325(e) is addressing, and
 the possibility would hardly have been obscure to Con-
 gress. That possibility in and of itself cannot fairly provide
 an exception to the straightforward application of
 § 325(e)(2)’s language without significantly impairing the
 evident function of the language. Here, nothing prevented
 L’Oréal from raising the written-description challenge. Cf.
 Network-1, 981 F.3d at 1026–27; Shaw Indus. Grp., Inc. v.
 Automated Creel Systems, Inc., 817 F.3d 1293, 1299–1300
 (Fed. Cir. 2016).
     As to obviousness, L’Oréal contends that estoppel does
 not apply to its obviousness challenge simply because it “re-
 lied on different prior-art combinations below.” L’Oréal
 Letter at 1. Like the possibility of different claim construc-
 tions, the possibility of different prior-art references is in-
 herent in the two-forum problem that is the subject of
 § 325(e), and it would hardly have been obscure to Con-
 gress. This possibility, the only basis of L’Oréal’s argument
 against estoppel on the obviousness challenge, would not
 justify an exception to the provision without severely weak-
 ening the evident function of the provision by generally
Case: 20-1382      Document: 86         Page: 27   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          27



 allowing challengers, having lost on certain prior-art com-
 binations before the Board, to press others in court.
 L’Oréal, which has not identified any basis for its challenge
 here that was unavailable at the time of its Board petition,
 could have reasonably raised in the post-grant review the
 prior-art combination it raised here.
                                 2
      On March 4, 2021, we decided an appeal from the dis-
 trict court’s entry of a permanent injunction. See Injunc-
 tion Appeal, 2021 WL 831031. That decision requires a
 vacatur of the infringement and damages verdict on patent
 infringement here, and a remand for a trial on infringe-
 ment and damages. We do not address L’Oréal’s challenges
 regarding damages.
      We clarify one point from our prior decision. The par-
 ties have disagreed about what issues concerning L’Oréal’s
 Step 3 products are available for Olaplex to press in the
 new trial. Compare Olaplex, Inc. v. L’Oréal USA, Inc., No.
 2020-1382, ECF No. 80 at 1 n.1 (Fed. Cir. Mar. 10, 2021)
 (Olaplex’s Letter), with id., ECF No. 84 at 1 (Fed. Cir. Mar.
 24, 2021) (L’Oréal’s Letter). The universe of possible sce-
 narios of use available on this record, according to Olaplex
 itself, is limited. Within that universe, which confines fur-
 ther proceedings, our earlier opinion establishes that the
 only possibility remaining, as a substantive matter, would
 be in-salon use of Step 3 products in a single bleaching visit
 when only one, but not two, applications of the required ac-
 tive-agent formulation precedes use of Step 3 products.
 Whether discovery and other procedural constraints allow
 Olaplex now to press that possibility is a matter for the dis-
 trict court to decide.
                                 IV
     L’Oréal requests reassignment to a different district-
 court judge, making the request in one sentence, only un-
 der the “Conclusion” heading of its opening brief, not in the
Case: 20-1382     Document: 86     Page: 28     Filed: 05/06/2021




 28                          OLAPLEX, INC.   v. L’ORÉAL USA, INC.



 Statement of Issues or the Argument section. See Appel-
 lant Opening Br. at 67 (“Because of the systematic errone-
 ous rulings, L’Oréal USA respectfully requests
 reassignment to a new district judge. See Svindland v. The
 Nemours Found., 287 F. App’x 193, 195–96 (3d Cir.
 2008).”). We follow Third Circuit law on reassignment re-
 quests. See, e.g., Cohesive Techs., Inc. v. Waters Corp., 543
 F.3d 1351, 1375 (Fed. Cir. 2008) (noting that reassignment
 is governed under regional-circuit law). We deny the re-
 quest.
      The request is forfeited as unsupported by a “developed
 argument.” SmithKline Beecham Corp. v. Apotex Corp.,
 439 F.3d 1312, 1320 (Fed. Cir. 2006); Ethypharm S.A.
 France v. Abbott Labs., 707 F.3d 223, 231 n.13 (3d Cir.
 2013). In any event, the Third Circuit in Svindland, the
 only case L’Oréal cites, did not rest its reassignment order
 on “systematic erroneous rulings.” It relied on a record
 that “reveal[ed] numerous instances of . . . impatience and
 precipitous rulings” and “countless interruptions of coun-
 sel’s arguments” by the district court, the precipitous rul-
 ings leaving key decisions wholly unexplained and
 therefore unreviewable. 287 F. App’x at 195–96. L’Oréal
 has not shown this case to be like Svindland, and it has not
 even dealt with an extensive body of Third Circuit prece-
 dent that limits the circumstances in which the appeals
 court should order reassignment.
                               V
     For the foregoing reasons, we grant the motion to sub-
 stitute, reverse the denial of L’Oréal’s JMOL motion as to
 trade-secret misappropriation and breach of contract, af-
 firm the denial of L’Oréal’s post-trial motions on patent in-
 validity, vacate and remand for a trial on patent
 infringement and damages, dismiss Olaplex’s cross-appeal,
 and deny L’Oréal’s request for reassignment.
      The parties shall bear their own costs.
Case: 20-1382      Document: 86         Page: 29   Filed: 05/06/2021




 OLAPLEX, INC.   v. L’ORÉAL USA, INC.                          29




    REVERSED IN PART, AFFIRMED IN PART,
   VACATED IN PART, DISMISSED IN PART, AND
                 REMANDED